Lewis, J.
1. Nothing coming from a juror, either directly or indirectly, in the way of a narrative with respect to the manner in which a verdict was arrived at, will be heard to impeach the same.
2. While portions of the charge required qualification in order to render them abstractly correct, yet, as the entire charge so fully and fairly presented the real issues in controversy as to leave no reasonable ground for apprehending that the jury did not understand the law of the case, the omission to make such qualification does not require a new trial.
3. The evidence, though decidedly conflicting, warranted the verdict, and the newly discovered evidence was not of such a character as to justify this court in setting aside the verdict after its approval by the trial judge.

Judgment affirmed.


All the Justices concurring.